     Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 HEATHER FARR,                              )    CIVIL ACTION NO. 4:18-CV-706
 individually and as Administrator of       )
 the Estate of TIMOTHY JOHN FARR            )    (WILSON, D.J.)
                    Plaintiff               )
                                            )    (ARBUCKLE, M.J.)
       v.                                   )
                                            )
 NORTHRUP QUARRY, et al.,                   )
             Defendants                     )

                              MEMORANDUM
             Motion to Withdraw as Attorney for Jack Tuttle Doc. 105

      A client’s request for legal services is an essential element in the formation of

an attorney-client relationship. The pending Motion to Withdraw (Doc. 105)

presents the troubling and unprecedented situation of an attorney who entered his

appearance for a defendant who did not make such a request and who may not have

known for more than two years that he was being represented. For the reasons below,

I will grant the Motion to Withdraw (Doc. 105).

I.    FACTUAL BACKGROUND

      On September 17, 2015, Heather Farr (“Plaintiff”) initiated this action in the

Lackawanna County Court of Common Pleas by filing a Praecipe for Writ of

Summons against all the named Defendants, including Defendant Jack Tuttle

(“Defendant Tuttle”). (Doc. 23, p. 1). On October 7, 2015, Attorney Frederick

Luther entered his appearance for Jan God and T. G. Mountain Stone and described


                                        Page 1 of 11
    Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 2 of 11




it as a “limited appearance . . . for the sole purpose of seeking a protective order with

regard to a Writ of Summons and plaintiff seeking pretrial discovery.” Id. at p. 9.

      On September 24, 2018, after the case was removed to federal court, Attorney

Luther entered his appearance for Defendant Tuttle (Doc. 17) and filed an Answer

on behalf of Defendant Tuttle and other Defendants (Doc. 16). On October 14, 2020,

Attorney Luther filed the present Second1 Motion to Withdraw as Attorney for

Defendant Jack Tuttle (Doc. 105) and a Brief in Support (Doc. 114). Plaintiff has

filed a Brief in Opposition (Doc. 127).2

      In his Motion, Attorney Luther describes why he entered his appearance and

filed an Answer for Defendant Tuttle. He asserts that he “filed an Answer on behalf

of Defendant Jack Tuttle to prevent a default judgment,” (Doc. 114, p. 5), despite

there being no motion for default judgment pending against Defendant Tuttle. (See

Docs. 9-15). Attorney Luther states that he “mistakenly believed” that such a motion

was pending, “based on the Motions for Default filed against other Defendants.”

(Doc. 114, p. 3). He also states he was “concerned that Jan God may have accepted

service on behalf of Jack Tuttle.” Id. Attorney Luther states that the case now has


1
  It appears that Attorney Luther’s first motion to withdraw, titled a “Motion to
Dismiss and to be Relieve [sic] of Counsel,” was docketed as a motion to dismiss
(Doc. 55). In it, Attorney Luther sought to withdraw from representing only
Defendant Jan God. (Doc. 55, p. 3). Judge Wilson struck the Motion from the docket,
with instructions to file a motion that complies with Local Rule 7.1. (Docs. 55, 56).
The Court did not reach the merits of Attorney Luther’s first motion to withdraw.
2
  Co-Defendant AM General, LLC concurs in the motion. (Doc. 105-1).
                                         Page 2 of 11
    Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 3 of 11




proceeded for longer that he anticipated, as he initially believed Jack Tuttle would

be dismissed pursuant to the “Answer and Crossclaim for Summary Judgment”

(Doc. 16) he filed in 2018.3 He states that Defendant Tuttle cannot pay him and does

not want to be represented by him.

      Attorney Luther has also filed documents indicating that he did not

communicate with Defendant Tuttle about representing him until seeking to

withdraw from that representation in September 2020. Following a September 14,

2020 deposition and oral arguments at which Attorney Luther’s desire to withdraw

as counsel was discussed, the Court directed Attorney Luther to inquire with each

defendant for whom he had entered an appearance as to whether the defendant

consented to his withdrawal. Attorney Luther then filed a copy of a letter to

Defendant Tuttle dated September 16, 2020, in which he stated the following to

Defendant Tuttle:

             As you may or may not know, Heather Farr filed a lawsuit which
      was transferred to Federal Court of the District of the Middle District
      of Pennsylvania. Jan God accepted service for the both of you as well
      as others and herself. I entered a Notice of Appearance and an Answer
      with Defenses. You were [] named as defendant[] because you were
      part of the original fictitious name filing for TG Mountain Stone.

(Doc. 96, p. 3).




3
 In that filing, he requested that the case be dismissed based on immunity under the
Pennsylvania Workers’ Compensation Act, 77 P.S. § 481(a).
                                      Page 3 of 11
      Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 4 of 11




       In Attorney Luther’s Brief in Support (Doc. 114) of this Motion, filed October

19, 2020, he describes some of his communications with Defendant Tuttle:

       The undersigned has recently communicated with Defendant Jack
       Tuttle and advised him that the undersigned had been representing his
       interests in the pending lawsuit, but could not continue to do so without
       being paid.

       Jack Tuttle responded that he cannot afford to pay for counsel.

       The undersigned informed Jack Tuttle that if he could not pay the
       undersigned, he would need to withdraw as his counsel.
       When asked if Jack Tuttle consented to the withdraw, Mr. Tuttle
       responded “I guess so.”

       During a phone call on October 13, 2020, Jack Tuttle told the
       undersigned that he did not want the undersigned to represent him.

(Doc. 114, ¶¶ 10-14).

II.    ANALYSIS

       Under the Middle District of Pennsylvania Local Rules,

       Appearance of counsel shall not be withdrawn except by leave of court.
       The court may refuse to approve withdrawal. If counsel is superseded
       by new counsel, such new counsel shall enter an appearance and
       counsel who is superseded shall comply with this rule and apply for
       leave to withdraw from the action. The court may refuse to grant a
       motion for leave to withdraw unless substitute counsel has entered an
       appearance.
M.D. Pa. L.R. 83.15. The decision of whether to grant leave to withdrawal in this

case, in which no substitute counsel has entered an appearance, is therefore left to

the sound discretion of the Court.




                                        Page 4 of 11
    Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 5 of 11




      The resolution of this Motion to Withdraw (Doc. 105) implicates number of

serious questions, including whether an attorney can represent a client without the

client’s knowledge or permission and whether withdrawal is permitted in such a

situation. I address these questions in turn.

      A.     ATTORNEY LUTHER AND DEFENDANT TUTTLE APPEAR               TO   LACK   AN
             ATTORNEY-CLIENT RELATIONSHIP

      Under Pennsylvania law, an implied attorney-client relationship may exist

absent a fee-for-service or other express agreement. Lefta Assocs. v. Hurley, 902 F.

Supp. 2d 559, 581 (M.D. Pa. 2012). As the Third Circuit has summarized,

      [A]n implied attorney-client relationship is shown if (1) the purported
      client sought advice or assistance from the attorney; (2) the assistance
      sought was within the attorney’s professional competence; (3) the
      attorney expressly or impliedly agreed to provide such assistance; and
      (4) it is reasonable for the putative client to believe that the attorney
      was representing him. Atkinson v. Haug, 424 Pa. Super. 406, 622 A.2d
      983, 986 (1993). A request for legal services, and an agreement to
      provide legal services, are necessary elements to form an attorney-
      client relationship. Cost v. Cost, 450 Pa. Super. 685, 677 A.2d 1250,
      1254–55 (1996).

Capitol Surgical Supplies, Inc. v. Casale, 86 F. App’x 506, 508 (3d Cir. 2004)

(emphases added). “Both the attorney and client must engage in conduct from which

a contract can be implied.” United States v. Trombetta, No. 13-227, 2015 WL

4406426, at *18 (W.D. Pa. July 20, 2015).




                                         Page 5 of 11
    Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 6 of 11




      Here, Attorney Luther and Defendant Tuttle did not have an express retainer

agreement. (See Doc. 96, p. 2).4 The record indicates that the two also did not have

an implied attorney-client relationship. For example, in October 2020, two years

after Attorney Luther entered his appearance for Defendant Tuttle in September

2018, Attorney Luther stated that he “recently communicated with Defendant Tuttle

and advised him that the undersigned had been representing his interests in the

pending lawsuit.” (Doc. 114, ¶ 10) (emphasis added). Attorney Luther’s September

16, 2020 letter to Defendant Tuttle also begins, “As you may or may not know,

Heather Farr filed a lawsuit . . . . Jan God accepted service for . . . you as well as

others and herself. I entered a Notice of Appearance and an Answer with Defenses.”

(Doc. 96, p. 3) (emphasis added).

      Based on these communications, it appears Defendant Tuttle was unaware that

Attorney Luther entered an appearance for him or submitted court filings on his

behalf until Attorney Luther sought to withdraw from that “representation” two

years later. If so, then it follows that Defendant Tuttle did not “s[eek] advice or

assistance from” Attorney Luther, make any “request for legal services,” or enter

into “an agreement [for Attorney Luther] to provide legal services.” See Capitol




4
  Attorney Luther stated in an Affidavit dated September 18, 2020, filed in support
of a prior motion, that “I have not been paid by . . . Jack Tuttle. I have given [him]
the opportunity to retain me and [he has] not done so.” (Doc. 96, p. 2).
                                       Page 6 of 11
     Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 7 of 11




Surgical Supplies, 86 F. App’x at 508 (citing Cost, 450 Pa. Super. at 691-92, 677

A.2d at 1254–55; Atkinson, 424 Pa. Super. at 412, 622 A.2d at 985).5

      These are necessary elements in the formation of an attorney-client

relationship, see id., yet they appear to be lacking here. Despite this, Attorney Luther

entered his appearance for Defendant Tuttle. This situation is troubling and appears

to be unprecedented. I do not question Attorney Luther’s integrity in entering his

appearance under the circumstances, but I do question his judgment. Accordingly,

because the facts before me suggest Attorney Luther and Defendant Tuttle did not

enter an attorney-client relationship,6 Attorney Luther is permitted to withdraw his

entry of appearance for Defendant Tuttle.



5
  While not currently before the Court, I note that it is also unclear whether
Defendant Tuttle was properly served. According to the Sheriff’s Return, on
September 30, 2015, Defendant Tuttle was served with a Writ of Summons by the
Sheriff of Bradford County at the Sheriff’s office. (Doc. 23, p. 21). (Doc. 90-1, pp.
42-44). However, Defendant Jan God testified at her deposition that she accepted
service of the Writs of Summons at the Sheriff’s office for herself as well as for
Defendants T.G. Mountain Stone, Northrup Quarry, Charles Gud, and Jack Tuttle.
(See Doc. 23, p. 21). Rule 4 of the Federal Rules of Civil Procedure provides for
service upon individuals “following state law for serving a summons in an action
brought in courts of general jurisdiction in the state where the district court is located
or where service is made[.]” Fed. R. Civ. P. 4(e)(1). Pennsylvania Rule of Civil
Procedure 402, which provides for the manner of service, does not provide for
service by a party. See Pa. R.C.P. 402(a)(2).
6
  For purposes of the present Motion to Withdraw, it is unnecessary to conclusively
decide whether an attorney-client relationship existed between Attorney Luther and
Defendant Tuttle. This Order is not intended to opine on or affect the disposition of
any professional malpractice or other suit that Defendant Tuttle may pursue against
Attorney Luther for Attorney Luther’s actions in this case.
                                         Page 7 of 11
    Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 8 of 11




      B.      IF AN ATTORNEY-CLIENT RELATIONSHIP EXISTS, WITHDRAWAL              OF
              COUNSEL IS PERMITTED
      Several factors guide the Court in deciding whether it should permit Attorney

Luther to withdraw, including “(1) the reasons withdrawal is sought, (2) the

prejudice withdrawal may cause to litigants, (3) the harm withdrawal might cause to

the administration of justice, and (4) the degree to which withdrawal will delay the

resolution of the case.” Torres v. Gautsch, 1:13-CV-01143, 2014 WL 3368782, at

*2 (M.D. Pa. July 9, 2014) (citing Taylor v. Stewart, 20 F.Supp.2d 882, 883 (E.D.

Pa. 1998)).

      The Court is also guided by the Pennsylvania Rules of Professional Conduct,

which this District has adopted. See M.D. Pa. L.R. 83.23.2. Under Pennsylvania Rule

of Professional Conduct 1.16(b), an attorney may withdraw from representing a

client in the following circumstances:

      (1) withdrawal can be accomplished without material adverse effect
          on the interests of the client;

      ....

      (6) the representation will result in an unreasonable financial burden
          on the lawyer or has been rendered unreasonably difficult by the
          client; or

      (7) other good cause for withdrawal exists.




                                         Page 8 of 11
    Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 9 of 11




Pa. R.P.C. 1.16(b). Unless a court orders otherwise, an attorney must withdraw from

representation, if representation has already commenced, if “the lawyer is

discharged.” Pa. R.P.C. 1.16(a).

      Attorney Luther argues that he should be permitted to withdraw from

representing Jack Tuttle because continued representation would pose an

unreasonable financial burden. (Doc. 114, p. 6). He states,

      As noted herein, the undersigned believed that he could get Jack Tuttle
      dismissed from the action relatively easy, as a matter of course. The
      litigation has now continued for well over two years since the filing of
      the Motion for Summary Judgment, and it is clear that the dismissal of
      Jack Tuttle from this action may require continued litigation and
      motions practice.

Id. at pp. 6-7. He argues that Pennsylvania Rules of Professional Conduct 1.16(b)(1),

1.16(b)(6), and 1.16(a)(3) as well as the four factors in Torres, 2014 WL 3368782,

at *2, favor his withdrawal. (See Doc. 114, p. 8).

      Plaintiff opposes Attorney Luther’s withdrawal and requests a hearing on the

Motion to “ascertain whether these Defendants knowingly and intelligently agree to

the withdrawal, whether Mr. Luther’s letters sent are proper to seek with withdrawal

(Exhibit “A” - Doc. 96 Letters), limited inquiry to what these persons know, and

what are the last known contact information for these persons.” (Doc. 127, p. 3).

      I find that the factors regarding withdrawal discussed in Torres support

granting Attorney Luther leave to withdraw as counsel for Defendant Tuttle. See



                                       Page 9 of 11
    Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 10 of 11




2014 WL 3368782, at *2. Pennsylvania Rules of Professional Conduct 1.16(b)(6)

and 1.16(a)(3) also support his withdrawal.

      First, regarding the reasons withdrawal is sought, Attorney Luther’s assertions

that Defendant Tuttle cannot pay him, that Attorney Luther will suffer an

unreasonable financial burden if he continues to litigate this case, and that Defendant

Tuttle does not wish to have Attorney Luther represent him present reasonable

reasons in favor of withdrawal. These are consistent with the Pennsylvania Rules of

Professional Conduct regarding withdrawal and termination of representation. See

Pa. R.P.C. 1.16(b)(6) (permitting withdrawal based on unreasonable financial

burden), 1.16(a)(3) (requiring withdrawal if attorney discharged).

      The second factor, the prejudice withdrawal may cause to litigants, also

weighs in favor of permitting withdrawal. “Generally, courts find prejudice and deny

counsel leave to withdraw from representation when the motion to withdraw comes

at a very late stage in the litigation, placing the clients at a distinct disadvantage in

finding replacement counsel and making it difficult for any replacement counsel to

get up to speed on the relevant issues and history of the case.” Torres, 2014 WL

3368782, at *2. As of the Court’s most recent scheduling order, there is no trial date

yet set, and fact discovery does not close until October 1, 2021. (See Doc. 147).

Plaintiff argues that it has been difficult for her to obtain discovery and insinuates

that Attorney Luther’s withdrawal would compound this difficulty. While it has been


                                        Page 10 of 11
       Case 4:18-cv-00706-JPW-WIA Document 165 Filed 02/09/21 Page 11 of 11




more than two years since Attorney Luther entered his appearance for Defendant

Tuttle and only limited discovery has occurred in that period, it also appears that

Attorney Luther was not in contact with Defendant Tuttle during much of that time,

which presumably would have made it difficult for Defendant Tuttle to engage in

discovery. This factor favors withdrawal.

         For the same reasons discussed above, I find that the third and fourth factors,

the harm withdrawal might have on the administration of justice and the degree to

which withdrawal would delay the resolution of this case, see Torres, 2014 WL

3368782, at *2, also weigh in favor of granting Attorney Luther’s motion.

III.     CONCLUSION

         For the foregoing reasons, Attorney Luther’s Motion to Withdraw as Attorney

for Defendant Jack Tuttle (Doc. 105) is granted. An appropriate order follows.


Date: February 9, 2021                          BY THE COURT

                                                s/William I. Arbuckle
                                                William I. Arbuckle
                                                U.S. Magistrate Judge




                                         Page 11 of 11
